DETAILED ACTION
Election/Restrictions
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/3/22. It is noted that claims 16-20 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites determining “a heart rate, a blood oxygen saturation level, a core body temperature or combinations thereof” from a pulse-ox signal. The original disclosure fails to enable the determination of a core body temperature based on a pulse-ox signal from a pulse oximeter sensor that is configured to evaluate conditions in a finger or wrist of a swimmer. In particular, while the disclosure mentions determination of core body temperature, it does so with the teaching of a “temperature sensor” ([0038] of printed publication). The disclosure does not have any detailed disclosure on how core body temperature can be derived from the pulse-ox signal. While prior art shows that oximeter readings can be affected by local limb temperature (Schramm et al. “Effect of local limb temperature on pulse oximetry and the plethysmographic pulse wave”), the state of the prior art did not demonstrate any teachings which would allow a determination of a core body temperature using a pulse-ox signal.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites that the pulse oximeter sensor comprises interchangeable and removable physiological sensors through a quick-disconnect interface. It is unclear whether the claim is reciting that the oximeter sensor is connected to additional physiological sensors via a quick-disconnect interface or whether the oximeter sensor itself comprises multiple physiological sensors which are connected to each other via the quick-disconnect interface, whether the pulse oximeter sensor is connected to the sensor assembly via the quick-disconnect interface, or whether the assembly as a whole connects to another device via the quick-disconnect interface. In addition, in the second and third interpretations, it is unclear how a single oximeter sensor can comprise multiple physiological sensors. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. 
Claim 6 recites the limitation "alphanumeric display" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim currently depends on claim 3, but it is claim 4 that provides antecedent basis for this claim. Accordingly, the claim will be understood as depending on claim 4.
Claim 7 recites an LED cluster IRIS lens. It is unclear what this is referring to, whether it’s an acronym of a general product type or if it’s referring to a specific product name. Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. See MPEP 2173.06. 
As to claim 10, the claim recites a configurable microcontroller emitter that senses the swimmer’s environment. It is wholly unclear what kind of “environment” is being sensed and how that factors into which specific communication medium is to be used. For purposes of examination, any device that’s capable of figuring out that a different communications protocol should be used would be considered to fit the claim limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6, 9, 11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Badinski et al. (US 2015/0220109).
As to claim 1, von Badinski teaches a waterproof ([0189] pulse oximeter sensor assembly ([0169]) configured to monitor vitals of a swimmer ([0169]), the waterproof pulse oximeter sensor assembly comprising: a pulse oximeter sensor configured to evaluate conditions in a finger or a wrist of a swimmer ([0169], [0191]) and to generate a pulse-ox signal in response thereto ([0169]), a waterproof electronics compartment ([0189]) configured to electrically receive the pulse-ox signal from the pulse oximeter sensor ([0189]), determine a blood oxygen saturation level (inherent in an oximeter), generate an output signal based on the determined oxygen saturation level ([0174]); an indicator (330) proximate the waterproof electronics compartment configured to receive the output signal and display an indication ([0174]), a power source operable to supply electric power to the pulse oximeter sensor, electronics of the electronics compartment, and the indicator (280), wherein the power source is recharged during use of the waterproof pulse oximeter sensor assembly by the swimmer ([0177-0178]).
As to claim 2, von Badinski teaches at least one light emitting diode and at least one photodetector ([0243]).
As to claim 5, von Badinski teaches the assembly comprises a waterproof speaker ([0260]).
As to claims 4 and 6, von Badinski teaches the indicator comprises a light source ([0174]).
As to claim 9, von Badinski teaches a processor (210) and a network interface (250) configured to communicate data from the processor by protocols including Bluetooth and WiFi ([0163], [0222]).
As to claim 11, von Badinski teaches a battery (280).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Badinski et al. (US 2015/0220109) in view of Seeberger et al. (US 2006/0030903).
As to claim 10, von Badinski  teaches various wireless protocols for communications, such as 3G, 4G, WiFi, Bluetooth, and NFC, but does not necessarily teach a microcontroller which can sense a receipt of its transmission and determine if another medium should be selected. Seeberger teaches a device configured to switch between different communications protocols if/when a specific type of communications link is not optimal ([0062]). As such, it would have been obvious to modify von Badinski with Seeberger to enable to device to utilize the most effective communications methodology so that data is not lost.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Badinski et al. (US 2015/0220109) in view of Ellis (US 2008/0112158).
As to claim 12, von Badinski teaches an electromagnetic induction charging coil, which allows for charging via the coiled antenna and induction tuned energy waves ([0179]) to allow for wireless charging. Von Badinski does not necessarily teach that the charging can be done in an aquatic environment. Ellis teaches an induction power pack which is configured to recharge the device underwater or in liquids (Abstract, [[0028-0029]). It would have been obvious to modify von Badinski with Ellis to enable recharging of the device underwater, such that the device can be charged while it’s being used by a swimmer.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Badinski et al. (US 2015/0220109) in view of Stam et al. (US 2002/0047624).
As to claim 15, von Badinski does not teaches an optical receiver operable to receive commands to remotely interrogate ON/OFF, activate an on-board digital readout display, and power on a notification signal indicating the swimmer’s readiness level. However, Stam teaches a device for which an optical receiver can be used to receive communications of data or instructions to turn on/off functionalities. As such, it would have been obvious to modify von Badinski to enable remote interrogation of the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820. The examiner can normally be reached Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        6/9/22